Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This Office action is in response to the communication filed on 05/24/2022. Currently claims 7, 10, 14-15, 17, 20-22, 25-26, 29, 33-34, 40-46, 49-59, and 61-66 are pending in the application, with claims 25 and 34 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 14, 26, 50, 54-56, 58-59, 29, 40, 57, and 64-65 are is rejected under 35 U.S.C. 103 as obvious over Cima et al. (US Patent Number 5,490,962), hereafter, referred to as “Cima”.

Regarding claim 20, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with solid free-form fabrication technology (title, col 1, lines 11-15). Specifically, Cima teaches in one application as described a solid free-form fabrication (SFF) methods, which may particularly comprise fusion deposition modeling (FDM), is used to manufacture devices for the controlled release of bioactive agents (col. 2, lines 21-32). Cima also teaches an exemplary polymeric bioactive agent delivery device made according to such a method is illustrated in Fig. 1a.

Cima also teaches a method of printing solid dosage form comprising a pharmaceutical active ingredient by disclosing in particular, a solid free-form fabrication method using FDM to print a three-dimensional structure being an erodible bioactive (drug) agent delivery device that can be used for delivering the bioactive agent contained therein. Thus, the device is solid-dosage form, which begins to dissolve when it contacts digestive fluids (Figs. 1a, 1b; col. 7, line 66 to col. 8, line 10). Examples of such bioactive agents, i.e. active ingredients, specifically include without limitation pharmaceuticals, such as anti-inflammatories, antimicrobials, anti-cancer, antivirals, hormones, antioxidants, channel blockers, and vaccines (col. 9, lines 58-65). Furthermore, Cima teaches that the bioactive agent may be incorporated in the solid dosage form as a dispersion within a polymeric matrix or as discrete units within a discrete polymeric matrix. Thus, the release rate of the bioactive agent, e.g. the drug release rate, may be controlled by the distribution of the drug throughout the matrix or by variation of the polymer microstructure (col. 10, lines 1-30).

Cima also teaches the use of using an FDM system, i.e. FFF system since the terms FDM and FFF are technically equivalent, as it is well known in the art that FDM and FFF both refer to the same type of 3D printing and are synonyms (instant application, para. [0204]). Cima teaches that the system may particularly be provided in the form of a x-y plotter with a z-motion to position an extrudable filament formed of a polymeric material, to perform the above-mentioned fabrication method. Such an FDM system builds structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Specifically, Cima refers to the FDM system that was available at the application date of Cima (1993) from Stratasys, Inc. of Minneapolis, Minnesota (col. 6, lines 55-56). Cima further teaches a heated extrusion nozzle be teaching that one would use an x-y plotter with a z motion to position an extrudable filament of a polymeric material that would be formed as it passes through the nozzle, would be rendered fluid by heat or the presence of a solvent (col. 6, lines 51-56), also making it obvious that the extrudable filament would be in solid form, which would be rendered fluid by application of heat in the nozzle. 
 
Cima further teaches that the filament used in the considered FDM method may particularly comprise a bioactive agent, as already discussed above, and a polymer matrix serving as carrier for the bioactive agent, i.e. active ingredient, of the filament (col. 6, lines 63-66; col. 7, lines 19-21; col. 8, lines 5-8; col. 10, lines 1-8).  Cima also teaches that like any FDM system, also the FDM system comprises a computer, for its control, as can be done, for example, for an ink-jet printer producing two-dimensional graphic printing (col. 6, lines 41-45). In fact, for an ordinary skilled person the term "FDM", or equivalently "FFF", already implies that a computer, be it separate from or integral with the 3D printing system, is used to control the 3D printing process. Cima explicitly mentions in this regard that the methods described therein make use of computer aided design in combination with solid-free-form fabrication technology, such as FDM (col. 1, lines 11-15, col. 3, lines 50-53).

Cima further teaches that the FDM system builds structures by extruding a fine filament of plastically deformable material containing an active ingredient in the form of the bioactive agent through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Thus, the resulting solid dosage form, being a medical device for controlled release of bioactive agent (abstract, col. 2, lines 21-24) is generated by an FDM-type 3D printing process that involves printing the printing filament containing said active ingredient on the build platform (built surface) of the system.  Cima clearly teaches that the FDM-type 3D printing process involves printing using the filament containing said active ingredient on the build platform (built surface) of the system by teaching that “in the case of SLS and FDM, it is preferable to select polymers having relatively low melting points, to avoid exposing incorporated bioactive agent to elevated temperatures” (col. 7, lines 25-28), because one of ordinary skill would understand that “incorporated bioactive agent” means the bioactive agents that is incorporated in the filament before printing (extrusion process), and elevated temperature means the exposure to heat during the extrusion process as expressed earlier (rendered fluid by heat, column 6, line 54).

Cima also teaches a method of printing a medical device (equivalent to a solid dosage) by fusion deposition modeling (FDM) methods that would manufacture solid dosage that would be orally administrable (column 8, line 2), and capable of controlled release (column 2, line 22), and it would have been obvious to any ordinary artisan that would obviously include immediate release as well.

The remaining features of claim 1 are merely optional and in any case only related to technical aspects which are either already disclosed by Cima or which at least are clearly obvious to the skilled person. For example, it is self-evident that (i) regarding requirement for optionally one or more further printing filaments - various different filaments, e.g. filaments comprising different active ingredients, may be printed with the system, as it does not have any technical limitations in this regard, that (ii) regarding the requirement of at least one extrusion nozzle, and additional optional ones - accordingly per the optional part of feature (nozzle feature) such further filaments can be extruded through the nozzle of the system, that (iii) regarding the optional feature (build platform) the computer may also control the build platform per feature as is customary for such systems, and that (iv) and the requirement for (further processing steps) the method may comprise one or more (non-specified) further processing steps, e.g. applying one or more quality assurance tests to the resulting solid dosage forms, as is customary in the industry.  Additionally, in MPEP 2144.04 (VI)(B), it is stated that when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include optional one or more printing steps using filaments to obtain a desired product. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, Cima discloses all mandatory features of independent claim. Additionally, the merely optional features are obvious as well based on teaching from Cima and interpretation from case law, therefore, forming the basis for 103 obviousness rejection.  

Regarding claim 14, Cima teaches the use of active ingredient carrier PEG or PEG based carrier (col. 8, lines 27-30).

Regarding claims 26, 50, 54-56, and 58-59 Cima teaches the method of printing a solid article using a solid free-form fabrication (SFF) methods, which may particularly comprise fusion deposition modeling (FDM), that is used to manufacture devices for the controlled release of bioactive agents (col. 2, lines 21-32). Cima also teaches that the bioactive agent may be incorporated in the solid dosage form as a dispersion within a polymeric matrix or as discrete units within a discrete polymeric matrix (col. 10, lines 1-30).  Cima further teaches that the FDM system builds structures by extruding a fine filament of plastically deformable material containing an active ingredient in the form of the bioactive agent through a small nozzle, which is directed over the built surface (col. 6, lines 51-66). Regarding the preparation of active ingredient containing filament together with the ingredient carrier, Cima teaches that there are essentially no limitation on the bioactive agents can be incorporated, and they are processed using spray drying, atomization, grinding and other standard method of mixing that forms the emulsifications, microparticle, or other small particles and which retain the biological activity in the polymer matrix (column 9, lines 45-52). The claimed use of plasticizer is optional (claim 54).

Regarding claim 29, Cima teaches the use of the filament used in the FDM method, and the filament comprise a bioactive agent, and a polymer matrix serving as carrier for the bioactive agent, i.e. active ingredient, of the filament (col. 6, lines 63-66; col. 7, lines 19-21; col. 8, lines 5-8; col. 10, lines 1-8). Cima also teaches a pharmaceutical active ingredient containing printing filament to form solid dosage by disclosing in particular, a solid free-form fabrication method using FDM to print a three-dimensional structure being an erodible bioactive agent delivery device that can be used for delivering the bioactive agent contained therein (col. 10, lines 1-8).

Regarding claim 40, Cima teaches a method of printing a medical device (equivalent to a solid dosage), wherein the active ingredient containing printing filament is free of plasticizer.

Regarding claim 57, Cima teaches the use of active ingredient carrier of PLGAs as carrier (col. 10, line 19).

Regarding claims 64-65, Cima teaches printing of solid dosage in oral form (Column 8, line 2), and in tablet (column 1, line 34) form. Additionally, Cima also teaches that examples of such bioactive agents, i.e. active ingredients, specifically include without limitation pharmaceuticals, such as anti-inflammatories, antimicrobials, anti-cancer, antivirals, hormones, antioxidants, channel blockers, and vaccines (col. 9, lines 58-65). Therefore, it would have been obvious to use more than one active ingredients (equivalent to without any limitation), where more than one drug would be required. Additionally, the use of multiple (more than one) filaments to incorporate multiple (more than one) active ingredients in the tablet would be a matter of mere multiplication based on the teaching of Cima with different ingredients, and therefore would be obvious to any ordinary artisan.   

Claim 15, and 22 are rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Khaled (S.A. Khaled et al., "Desktop 3D printing of controlled release pharmaceutical bilayer tablets'', in International Journal of Pharmaceutics, Vol. 461 (2014), pp.105-111), hereafter, referred to as “Khaled”. 

Regarding claim 15, and 22 Cima teaches that for FDM it is preferable to select polymers having relatively low melting points, to avoid exposing incorporated bioactive agent to elevated temperatures (col. 7, lines 25-28). But Cima fails to explicitly teach that the melting point of the active ingredient carrier is less than the melting point of the active ingredient by at least 20 C.  However, Khaled teaches a 3D printing process for pharmaceutical tablets, where the printing process takes place at room temperature, specifically at 37 ± 0.5 °C, on the one hand, the used active ingredient carrier must thus have its melting point and glass transition temperature below this room temperature. On the other hand, Guaifenesin, which is known to have a melting point at approximately 78-81°C, which is used as the active ingredient, so that the temperature difference of at least 20 °C as defined by the instant claim.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Khaled and combine using the melting point of the active ingredient carrier less than the melting point of the active ingredient by at least 20 C, because that would ensure to avoid the exposure of bioactive ingredient to elevated temperature. Additionally Cima’s teaching that the nozzle temperature is controlled to be sufficiently high for allowing an extrusion of the polymer-based printing material, coupled with Khaled’s teaching of at least 20 °C lower than the melting point of the respective active ingredient during the extrusion process. Accordingly, Cima and Khaled in combination teaches that the active ingredient remains solid at the nozzle temperature.

Claims 21, 7, 43-45, 53, 52, and 66 are rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Petrak (WO 2014/075185 A1), hereafter, referred to as “Petrak”. 

Regarding claim 21, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication (FFF)) method.  Cima teaches to build the structures by extruding a fine filament of plastically deformable material through a small heated nozzle (as explained in the rejection of claim 20), which is directed over the built surface. But Cima fails to explicitly teach that the operating temperature of the extrusion nozzle through which the active ingredient containing printing filament passes is between 70 and 220 °C.  However, Petrak teaches a deposition process, where the filament was supplied to the extrusion nozzle of a Stratasys FDM 3D printer to print replicate test coupons with an extrusion temperature of 205 °C (page 14, 2nd paragraph).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to combine the teaching of Petrak with that of Cima and run the process at temperatures suggested by Petrak so that extrusion process is performed without any processing problems (KSR Rationale A, MPEP 2143). Since both the process are performed in a Startasys FDM 3D printer system running filament through an extrusion nozzle, one would have reasonable expectation of success from the combination.

Regarding claim 7, Petrak teaches that the active ingredient containing printing filament, where the filament was wound onto a HIPS spool (equivalent to coiled) with a hub diameter of 6 inch (15.24 cm).

Regarding claims 43-45, and 53, Cima, and Petrak together teach a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with solid free-form fabrication technology (Cima, col 1, lines 11-15). Cima also teaches that the FDM system builds structures by extruding a fine filament of plastically deformable material containing an active ingredient in the form of the bioactive agent through a small heated nozzle (as explained in the rejection of claim 20), which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). The x, y motion controls the position on the plane, whereas z motion controls the height adjustment. It would have been obvious that the filament (diameter/thickness) that passes through the nozzle input and output, and dimensions of these features would be optimized to obtain desired product dimensions and bulk property of the article. Similarly, the speed of the x, y motors to control the speed during the extrusion process, and layer height adjustment parameters would also be optimized to obtain desired property of the final article. Based on the teaching of Cima and Petrak, the filament diameter/thickness, the input, output opening diameter of the nozzle, the extrusion speed and height adjustment parameters etc. would be treated as result effective variable, i.e., a variable which affects and achieves a recognized result.  Therefore, maintaining the diameter or thickness between 0.1 mm and 5.0 mm (claim 53), the input opening diameter between 1.0 and 2.5 mm, and output opening diameter of 50 to 500 micron (claim 43), extrusion speed of 50 to 150 mm/s (claim 44) and layer height adjustment between 10 microns to 1000 microns etc. (claim 45) are matters of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 52, Petrak teaches in Table 2 three examples of samples, one of which contains 5% of the active ingredient.

Regarding claim 66, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with solid free-form fabrication technology (title, col 1, lines 11-15). Specifically, Cima teaches in one application as described a solid free-form fabrication (SFF) methods, which may particularly comprise fusion deposition modeling (FDM), is used to manufacture devices for the controlled release of bioactive agents (col. 2, lines 21-32). Cima also teaches an exemplary polymeric bioactive agent delivery device made according to such a method is illustrated in Fig. 1a.

Cima also teaches a method of printing solid dosage form comprising a pharmaceutical active ingredient by disclosing in particular, a solid free-form fabrication method using FDM to print a three-dimensional structure being an erodible bioactive (drug) agent delivery device that can be used for delivering the bioactive agent contained therein. Thus, the device is solid-dosage form, which begins to dissolve when it contacts digestive fluids (Figs. 1a, 1b; col. 7, line 66 to col. 8, line 10). Examples of such bioactive agents, i.e. active ingredients, specifically include without limitation pharmaceuticals, such as anti-inflammatories, antimicrobials, anti-cancer, antivirals, hormones, antioxidants, channel blockers, and vaccines (col. 9, lines 58-65). Furthermore, Cima teaches that the bioactive agent may be incorporated in the solid dosage form as a dispersion within a polymeric matrix or as discrete units within a discrete polymeric matrix. Thus, the release rate of the bioactive agent, e.g. the drug release rate, may be controlled by the distribution of the drug throughout the matrix or by variation of the polymer microstructure (col. 10, lines 1-30).

Cima also teaches the use of using an FDM system, i.e. FFF system since the terms FDM and FFF are technically equivalent, as it is well known in the art that FDM and FFF both refer to the same type of 3D printing and are synonyms (instant application, para. [0204]). Cima teaches that the system may particularly be provided in the form of a x-y plotter with a z-motion to position an extrudable filament formed of a polymeric material, to perform the above-mentioned fabrication method. Such an FDM system builds structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Specifically, Cima refers to the FDM system that was available at the application date of Cima (1993) from Stratasys, Inc. of Minneapolis, Minnesota (col. 6, lines 55-56). Cima further teaches a heated extrusion nozzle be teaching that one would use an x-y plotter with a z motion to position an extrudable filament of a polymeric material that would be formed as it passes through the nozzle, would be rendered fluid by heat or the presence of a solvent (col. 6, lines 51-56), also making it obvious that the extrudable filament would be in solid form, which would be rendered fluid by application of heat in the nozzle. 
 
Cima further teaches that the filament used in the considered FDM method may particularly comprise a bioactive agent, as already discussed above, and a polymer matrix serving as carrier for the bioactive agent, i.e. active ingredient, of the filament (col. 6, lines 63-66; col. 7, lines 19-21; col. 8, lines 5-8; col. 10, lines 1-8).  Cima also teaches that like any FDM system, also the FDM system comprises a computer, for its control, as can be done, for example, for an ink-jet printer producing two-dimensional graphic printing (col. 6, lines 41-45). In fact, for an ordinary skilled person the term "FDM", or equivalently "FFF", already implies that a computer, be it separate from or integral with the 3D printing  system, is used to control the 3D printing process. Cima explicitly mentions in this regard that the methods described therein make use of computer aided design in combination with solid-free-form fabrication technology, such as FDM (col. 1, lines 11-15, col. 3, lines 50-53).

Cima further teaches that the FDM system builds structures by extruding a fine filament of plastically deformable material containing an active ingredient in the form of the bioactive agent through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Thus, the resulting solid dosage form, being a medical device for controlled release of bioactive agent (abstract, col. 2, lines 21-24) is generated by an FDM-type 3D printing process that involves printing the printing filament containing said active ingredient on the build platform (built surface) of the system.

Cima also teaches a method of printing a medical device (equivalent to a solid dosage) by fusion deposition modeling (FDM) methods that would manufacture solid dosage that would be orally administrable (column 8, line 2), and capable of controlled release (column 2, line 22), and it would have been obvious to any ordinary artisan that would obviously include immediate release as well.
Regarding Preparation of the active ingredient-containing printing filament by mixing together the active ingredient and the active ingredient carrier to produce a pre-mixture, melting or liquidizing the premixture to produce a melted or liquidized premixture, and extruding the melted or liquidized premixture to produce the active ingredient containing printing filament, Cima teaches that there are essentially no limitation on the bioactive agents can be incorporated, and they are processed using spray drying, atomization, grinding and other standard method of mixing that forms the emulsifications, microparticle, or other small particles and which retain the biological activity in the polymer matrix (column 9, lines 45-52) essentially covering premixing with the carrier material and forming a pre-mixture and melting it by heating in the extruder nozzle.

Moreover, as explained in the rejection of claims 43, and 45, based on the teaching of Cima, and Petrak, it would have been obvious that the filament (diameter/thickness) that passes through the nozzle input and output, and dimensions of these features would be optimized to obtain desired product dimensions and bulk property of the article. Similarly, the speed of the x, y motors to control the speed during the extrusion process, and layer height adjustment parameters would also be optimized to obtain desired property of the final article. Therefore, based on the teaching of Cima and Petrak, the filament diameter/thickness, the input, output opening diameter of the nozzle, the extrusion speed and height adjustment parameters etc. would be treated as result effective variable, i.e., a variable which affects and achieves a recognized result.  Therefore, maintaining the input opening diameter between 1.0 and 2.5 mm, and output opening diameter of 50 to 500 micron, and layer height adjusted between 50 micron to 500 micron, would be matters of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

The remaining features of claim 1 are merely optional and in any case only related to technical aspects which are either already disclosed by Cima or which at least are clearly obvious to the skilled person. For example, it is self-evident that (i) regarding requirement for optionally one or more further printing filaments - various different filaments, e.g. filaments comprising different active ingredients, may be printed with the system, as it does not have any technical limitations in this regard, that (ii) regarding the requirement of at least one extrusion nozzle, and additional optional ones - accordingly per the optional part of feature (nozzle feature) such further filaments can be extruded through the nozzle of the system, that (iii) regarding the optional feature (build platform) the computer may also control the build platform per feature as is customary for such systems, and that (iv) and the requirement for (further processing steps) the method may comprise one or more (non-specified) further processing steps, e.g. applying one or more quality assurance tests to the resulting solid dosage forms, as is customary in the industry.  Additionally, in MPEP 2144.04 (VI)(B), it is stated that when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include optional one or more printing steps using filaments to obtain a desired product. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, Cima discloses all mandatory features of independent claim. Additionally, the merely optional features are obvious as well based on teaching from Cima and interpretation from case law, therefore, forming the basis for 103 obviousness rejection.  

Claim 46 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Petrak (WO 2014/075185 A1), hereafter, referred to as “Petrak”, further evidenced by  Miller et al. (Danforth P. Miller et al.,  Mol Pharmaceutics, 2015, 12, 2582-2593), hereafter referred to as “Miller”, and Chen et al. (Chien-Chung Chen et al. Biomaterials, 24 (2003) 1167-1173), hereafter, referred to as “Chen”, and Dash et al. (Alekha K. Dash et al., Pharmacetical Research, Vol 8, No. 9, 1991, 1159-1165), hereafter, referred to as “Dash”.

Regarding claim 46, Petrak teaches a deposition process, where the filament was supplied to the extrusion nozzle of a Stratasys FDM 3D printer to print replicate test coupons with an extrusion process (page 14, 2nd paragraph). Petrak teaches in Example 1 a plastic filament comprising 1% of the antibiotic tobramycin were prepared with a PLA carrier. It is well known that the active ingredient of tobramycin in it’s amorphous form has a glass transition temperature of 105 C (for sulfate), and 67 C (for free base) which is in the claimed range of 20 C and 165 C (Miller, page 2591).  Petrak teaches in Table 2 three examples of samples each containing 1%, 2%, and 5% of the active ingredient and the rest of it 99%, 98% and 95% as carrier (PLA) respectively.  Tobramycin is an antibiotic, therefore considered as active ingredient of a pharmaceutical product. It is also well known that PLA, which is considered the active ingredient carrier has a typical glass transition temperature of 57 C (Chen, page 1168).  Therefore, it would have been obvious that the active ingredient carrier has a glass transition temperature at least 20 C lower than the melting point of the active ingredient (tobramycin in its anhydrous form has melting point of 164 C, Dash (abstract)). It would have been obvious that the filament thickness (dimensions) would be optimized to obtain desired product dimensions and bulk property of the article. Therefore, maintaining the filament thickness between 0.1 mm and 0.2 mm would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). It is also noted that the use of plasticized as claimed in the instant application is optional.


Claim 10 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Pushpala (US Patent Application Publication Number 2014/0259652 A1)), hereafter, referred to as “Pushpala”. 

Regarding claim 10, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication (FFF)) method.  Cima teaches to build the structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface. But Cima fails to explicitly teach that the active ingredient containing printing filament comprises a protective filament coating upon the outer surface to protect the filament.  However, Pushpala teaches that the filament comprises of other appropriate functional layer or coating that would protect transport of undesired species to the active bio ingredient (protective layer) (para. [0036]).  Pushpala also teaches the use of polymers (e.g., urethane, Teflon, fluorinated polymer), and it is well known to any ordinary artisan that the melting point of Teflon is 327 °C and inert in nature.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Pushpala and comprise the active ingredient containing filament with a protective filament coating to protect the active ingredient (KSR Rationale A, MPEP 2143). Since the references deal with bio-ingredients and filament, one would have reasonable expectation of success from the combination.

Claim 17 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Xie et al. (US Patent Application Publication Number 2008/0111282 A1)), hereafter, referred to as “Xie”. 

Regarding claim 17, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication (FFF)) method.  Cima teaches to build the structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface. But Cima fails to explicitly teach that the active ingredient containing printing filament comprises a plasticizer selected from the group consisting of one or more of triethylcitrate (TEC), glycerol, castor oil, oleic acid, tryacetin, and polyalkylene glycol.  However, Xie teaches in the process for making three dimensional objects from dispersions of polymer colloidal particles the introduction of a placticizer, e.g., triethylcitrate (TEC), into the printing material (para. [0034]) for easier processing of the ingredients by increasing the flow and thermos-plasticity of polymer by decreasing the viscosity of the polymer melt. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Xie and use triethylcitrate (TEC) as a plasticizer for easier processing of the ingredients during the extrusion process (KSR Rationale A, MPEP 2143).

Claim 33 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Zhang (Chenlong Zhang et al., "Open-Source 3D-Printable Optics Equipment", in PLOS one 8(3)), hereafter, referred to as “Zhang”. 

Regarding claim 33, the rejection of claim 20 also applies here.  Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with solid free-form fabrication technology (title, col 1, lines 11-15). Specifically, Cima teaches in one application as described a solid free-form fabrication (SFF) methods, which may particularly comprise fusion deposition modeling (FDM), is used to manufacture devices for the controlled release of bioactive agents (col. 2, lines 21-32). Cima also teaches an exemplary polymeric bioactive agent delivery device made according to such a method is illustrated in Fig. 1a.

Cima also teaches a method of printing solid dosage form comprising a pharmaceutical active ingredient by disclosing in particular, a solid free-form fabrication method using FDM to print a three-dimensional structure being an erodible bioactive agent delivery device that can be used for delivering the bioactive agent contained therein. Thus, the device is solid-dosage form, which begins to dissolve when it gets in contact with digestive fluids (Figs. 1a, 1b; col. 7, line 66 to col. 8, line 10). Examples of such bioactive agents, i.e. active ingredients, specifically include without limitation pharmaceuticals, such as anti-inflammatories, antimicrobials, anti-cancer, antivirals, hormones, antioxidants, channel blockers, and vaccines (col. 9, lines 58-65). Furthermore, Cima teaches that the bioactive agent may be incorporated in the solid dosage form as a dispersion within a polymeric matrix or as discrete units within a discrete polymeric matrix. Thus, the release rate of the bioactive agent, e.g. the drug release rate, may be controlled by the distribution of the drug throughout the matrix or by variation of the polymer microstructure (col. 10, lines 1-30).

Cima also teaches the use of using an FDM system, i.e. FFF system since the terms FDM and FFF are technically equivalent, as it is well known in the art that FDM and FFF both refer to the same type of 3D printing and are synonyms (instant application, para. [0204]). Cima teaches that the system may particularly be provided in the form of a x-y plotter with a z-motion to position an extrudable filament formed of a polymeric material, to perform the above-mentioned fabrication method. Such an FDM system builds structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Specifically, Cima refers to the FDM system that was available at the application date of Cima (1993) from Stratasys, Inc. of Minneapolis, Minnesota (col. 6, lines 55-56). 

Cima further teaches that the filament used in the considered FDM method may particularly comprise a bioactive agent, as already discussed above, and a polymer matrix serving as carrier for the bioactive agent, i.e. active ingredient, of the filament (col. 6, lines 63-66; col. 7, lines 19-21; col. 8, lines 5-8; col. 10, lines 1-8).  Cima also teaches that like any FDM system, also the FDM system comprises a computer, for its control, as can be done, for example, for an ink-jet printer producing two-dimensional graphic printing (col. 6, lines 41-45). In fact, for an ordinary skilled person the term "FDM", or equivalently "FFF", already implies that a computer, be it separate from or integral with the 3D printing system, is used to control the 3D printing process. Cima explicitly mentions in this regard that the methods described therein make use of computer aided design in combination with solid-free-form fabrication technology, such as FDM (col. 1, lines 11-15, col. 3, lines 50-53).

Cima further teaches that the FDM system builds structures by extruding a fine filament of plastically deformable material containing an active ingredient in the form of the bioactive agent through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). Thus, the resulting solid dosage form, being a medical device for controlled release of bioactive agent (abstract, col. 2, lines 21-24) is generated by an FDM-type 3D printing process that involves printing the printing filament containing said active ingredient on the build platform (built surface) of the system.

The remaining features of claim 1 are merely optional and in any case only related to technical aspects which are either already disclosed by Cima or which at least are clearly obvious to the skilled person. For example, it is self-evident that (i) regarding requirement for optionally one or more further printing filaments - various different filaments, e.g. filaments comprising different active ingredients, may be printed with the system, as it does not have any technical limitations in this regard, that (ii) regarding the requirement of at least one extrusion nozzle, and additional optional ones - accordingly per the optional part of feature (nozzle feature) such further filaments can be extruded through the nozzle of the system, that (iii) regarding the optional feature (build platform) the computer may also control the build platform per feature as is customary for such systems, and that (iv) and the requirement for (further processing steps) the method may comprise one or more (non-specified) further processing steps, e.g. applying one or more quality assurance tests to the resulting solid dosage forms, as is customary in the industry.  Additionally, in MPEP 2144.04 (VI)(B), it is stated that when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include optional one or more printing steps using filaments to obtain a desired product. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, Cima discloses all mandatory features of independent claim, and in addition, the merely optional features are obvious as well.  

It would have been obvious to any ordinary artisan that controlling the printing process is simply trivial and general practice in the field of 3D printing, because information, i.e. data, defining the form to be printed in a layer-by-layer manner clearly must be supplied to the 3D printer by a respective software in order for it to be able to actually manufacture the desired product.  But Cima fails to teach the parameterization of the information performed by the computer system.  However, Zhang teaches parameterization and provides an example of such a parametrization of the information (page 2, 1st para.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to combine the teaching of Zhang with Cima to provide proper parametric design of the product, because this would provide the ability to alter a design to specification by changing the parameters of the geometry of an object.  This would also allow changes to be made easily and quickly to the design, by simply changing the value of the defined variables. Since the references deal with 3D printing processes, one would have reasonable expectation of success from the combination.

It would have been obvious to any ordinary artisan that calculating the mass and volume of a solid dosage as referred in the claim would also be considered a common practice in the field of 3D printing, because it involves a layer-by-layer manufacturing process, where before printing it each layer is pre-calculated by a respective 3D-printing or CAD-Software in order to provide the necessary control data for the printing of the respective layer. Such a pre-calculation typically also involves a calculation of the volume or mass of the product to be printed based on the parameters of the layers and the properties of the filament to be used. Cima teaches the controlling of the process parameters to obtain the designed product (abstract). However, the controlling of the relative proportions of ingredients within the solid dosage form, may only be achieved in connection with printing one or more further and different filaments, and as such only optional in the claimed method, and thus are not  considered here. 

Claim 41 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Ahmed et al. (US Patent Application Publication Number 2007/0071813 A1)), hereafter, referred to as “Ahmed”, as evidenced by MSDS (Safety Data Sheet Cat # BTNM-0023, G-Bioscience, 2012), hereafter, referred to as “MSDS”

Regarding claim 41, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication (FFF)) method.  Cima teaches to build the structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface. But Cima fails to explicitly teach that the active ingredient containing filament comprises one or more fillers.  However, Ahmed teaches the use of fillers in the formation of tablets. Ahmed disclose the use of filler (e.g., Avicel PH 102, melting point 260-270 C, MSDS) during the processing. Ahmed teaches that the filler material improves the bulk properties, e.g. mixing, flow, and compression, of a pharmaceutical formulation.  They fill out the size of a tablet or capsule, making it practical to produce and convenient for consumer use by increasing the bulk volume, the final product has the proper volume for patient handling.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ahmed, and use a known technique to improve a similar device (method, product) in the same way (KSR Rationale C, MPEP 2143) by improving the bulk property of the formulation. Since the references deal with formation of similar products, one would have reasonable expectation of success from the combination.

Claim 42 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Ahmed et al. (US Patent Application Publication Number 2007/0071813 A1)), in view of Xie et al. (US Patent Application Publication Number 2008/0111282 A1)).

Regarding claim 42, Cima and Ahmed together teach a method of printing a medical device (equivalent to a solid dosage) by solid free-form fabrication methods, in particular using computer-aided design in combination with fusion deposition modeling (FDM) (equivalent to fused filament fabrication (FFF)) method that includes the use of filler as an ingredient.  Cima teaches to build the structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface. But Cima fails to explicitly teach that the active ingredient containing printing filament comprises a plasticizer.  However, Xie teaches in the process for making three dimensional objects from dispersions of polymer colloidal particles the introduction of a placticizer, e.g., triethylcitrate (TEC), into the printing material (para. [0034]) for easier processing of the ingredients by increasing the flow and thermos-plasticity of polymer by decreasing the viscosity of the polymer melt. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Xie and combine with the method of Cima and Ahmed and use a plasticizer for easier processing of the ingredients during the extrusion process (KSR Rationale A, MPEP 2143).

Claims 61-63 are rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Ahmed et al. (US Patent Application Publication Number 2007/0071813 A1).

Regarding claims 61-63, Cima teaches printing of solid dosage in oral form (Column 8, line 2), and in tablet (column 1, line 34) form. But Cima fails to explicitly teach that the solid dosage is formed from the active ingredient containing filament that also comprises of disintegrant.  However, Ahmed teaches that a pharmaceutical tablet composition comprises of active ingredients and a disintegrant (para. [0045]) among other ingredients to manufacture the tablet using the extrudate. Ahmed also teaches that the "disintegrant" is a material that enhances the disintegrating properties of a pharmaceutical formulation, which disintegrants expand, swell, and dissolve when wet, causing the tablet to break apart in the digestive tract, releasing the active ingredients for absorption. Different types of disintegrants such as NVP water-swellable polymers, croscarmellose and cellulose derivatives can be used (para. [0036]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ahmed and combine the use of disintegrant in the extrudate filament to form a solid disintegrating tablet, because that would ensure that the tablet would break apart in the digestive tract releasing the active ingredient for absorption (KSR Rationale A, MPEP 2143). Since the references deal with forming tablets using pharmaceutical ingredients by an extrusion process, one would have reasonable expectation of success from the combination.

Claim 49 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Douglas et al. (US Patent Application Publication Number 2014/0117585 A1), hereafter, referred to as “Douglas”.

Regarding claim 49, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by fusion deposition modeling (FDM) methods, in particular using computer-aided design in combination with solid free-form fabrication technology. Cima teaches that the system may particularly be provided in the form of a x-y plotter with a z-motion to position an extrudable filament formed of a polymeric material, to perform the above-mentioned fabrication method. Such an FDM system builds structures by extruding a fine filament of plastically deformable material through a small nozzle, which is directed over the built surface, i.e. build platform, by appropriate x, y and z motion control so as to yield the desired three-dimensional structure (col. 6, lines 51-66). But Cima fails to explicitly teach the use of cartridge assembly engaged with the printer system to contain the printing filament that contains the active ingredient and extruded through the nozzle to form the article.  However, Douglas teaches to use cartridges that contain the filament in the three-dimensional printing system (para. [0061]).  Douglas teaches in Fig. 3 the presence of a coupling (element 308) that would include a corresponding cartridge receptacle for the printing system (para. [0061]) equivalently engaged and installed within the printer.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Douglas, and use a known technique to improve a similar device (method, product), because the easy installation and removal of cartridge in a receptacle would be very convenient for the user to change the build material (KSR Rationale C, MPEP 2143).  Since the references deal with three-dimensional printing systems, one would have reasonable expectation of success from the combination.

Claim 51 is rejected under 35 U.S.C.103 as being obvious over Cima et al. (US Patent Number 5,490,962), in view of Crowley et al. (M. M. Crowley et al., "Pharmaceutical Applications of Hot-Melt Extrusion: Part I", in Drug Development and Industrial Pharmacy, 33:9, pp. 909-926, 2007), hereafter, referred to as “Crowley”.

Regarding claim 51, Cima teaches a method of printing a medical device (equivalent to a solid dosage) by fusion deposition modeling (FDM) methods, in particular using computer-aided design in combination with solid free-form fabrication technology. Cima teaches an extrusion- based process, but fails to explicitly mention the use of hot-melt extrusion process.  However, Crowley teaches to use hot-melt extrusion process for pharmaceutical application because of advantages of absence of solvents, fewer processing steps, continuous operations, and improved bioavailability (abstract).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Crowley and substitute the traditional extrusion process with the hot-melt extrusion process, because it provides the advantage of absence of solvents, fewer processing steps, continuous operations, and improved bioavailability.  Since the references deal with pharmaceutical products and extrusion process, one would have reasonable expectation of success from the substitution.

Responses to Arguments

Applicant’s argument filed on 05/24/2022 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 20 has been considered, but is not persuasive.  The applicant principal argument is that - Cima’s method differs from the claimed method, as the applicant alleges that there is no explicit disclosure in Cima that FDM filaments are loaded with the bioactive agent prior to printing, and none of Cima's disclosures referenced by the Office supports its contention.

The examiner respectfully disagrees with the applicant’s assertion. Cima clearly teaches that the FDM-type 3D printing process involves printing the printing filament containing said active ingredient on the build platform (built surface) of the system by teaching in Colum 7:

[AltContent: rect]
    PNG
    media_image1.png
    166
    327
    media_image1.png
    Greyscale

	and by teaching in Column 6:
[AltContent: rect]
    PNG
    media_image2.png
    76
    321
    media_image2.png
    Greyscale


The examiner takes the position that the Cima’s teaching “in the case of SLS and FDM, it is preferable to select polymers having relatively low melting points, to avoid exposing incorporated bioactive agent to elevated temperatures” (col. 7, lines 25-28), would lead one of ordinary skill to understand that “incorporated bioactive agent” means the bioactive agents that is incorporated in the filament before the printing process (extrusion), and elevated temperature means the temperature at which the exposure to heat during the extrusion process as expressed earlier (rendered fluid by heat, column 6, line 54) would take place.  The applicant puts forward the following argument in remarks section of response (page 19), regarding a part of the above teaching by Cima:

	
    PNG
    media_image3.png
    505
    795
    media_image3.png
    Greyscale


	The examiner’s position is that the applicant’s assertion that the “heat” required during printing of any bioactive-containing FDM filament would inevitably involve “exposing incorporated bioactive agent to elevated temperature” (column 7, lines 27-28) is not appropriate, because based on Cima’s teaching, when polymers having relatively low melting points are selected, it would avoid exposing incorporated bioactive agents to elevated temperatures.

Further to that, the examiner is also of the view that applicant’s assertion that - Cima views exposure to elevated temperatures as problematic even for its cooler (so far as the bioactive agent is concerned) two-step approach which only exposes a bioactive agent to elevated temperatures after its deposition into/onto a post-printed matrix - firstly be exposed to heat from the matrix into which it is printed, and secondly be exposed to significant heat from subsequently-hot-printed matrices layered on top – is solely based on improper interpretation of Cima. Cima clearly is not teaching a two-step approach: first printing the solid matrix; second incorporating the bioactive agent within the solid matrix here, as suggested by the applicant. A person of ordinary skill would interpret the above as Cima clearly teaching to select polymers having relatively low melting points for making the extrudable filament (with incorporated bioactive agents in it), that filament (with incorporated bioactive agents in it), when extruded through a nozzle, by rendering the filament to fluid form by heat, is exposed to low melting point temperatures only, thereby avoiding any detrimental effect to the bioactive agents of elevated temperatures. Therefore, the examiner maintains that based on the teaching of Cima and the other prior arts of record, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claim 20, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are also being maintained.


Conclusion                     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742